June 17, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilder et al (U.S. Patent No. 5199763) in view of Voyce, IV (U.S. Patent Application Publication No. 2003/0168899 A1)

    PNG
    media_image1.png
    282
    210
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    268
    275
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    266
    269
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    142
    264
    media_image4.png
    Greyscale

Wilder et al teach the structure substantially as claimed including a seating apparatus for supporting a portion of a user, the seating apparatus comprising: a reorientable seat portion 51 or 57 including

 
    PNG
    media_image5.png
    321
    234
    media_image5.png
    Greyscale

	However, Voyce, IV teaches a seat portion in the form of a saddle that includes a cutout.  Voyce, IV also teaches a plurality of wheels. It would have been obvious and well within the ordinary skill in the art to modify the seat portion, as taught by Wilder et al, to include a seat platform that includes a cutout, as taught by Voyce, IV, since a seat shaped as such would allow the person's weight to be positioned both laterally and posteriorly onto the ischial tuberosity of the pelvis in order to redistribute the cyclist's weight much like a normal seat.
As for claim 2, Wilder et al further teach a base portion; and a stem portion 41 connected to the reorientable seat portion and the base portion, the stem portion including a height-adjustment mechanism configured to selectively adjust the height of the reorientable seat portion relative to the base portion (see Figures 2-3 and 9A-9C).
As for claim 5, Wilder et al teach that the base portion includes a standing pad 22.
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilder et al (U.S. Patent No. 5199763) in view of Voyce, IV (U.S. Patent Application Publication No. 2003/0168899 A1), as applied to claims 1 and 7-8 above, and further in view of Vidmar (U.S. Patent No. 9,827,162 B1).
Wilder et al in view of Voyce, IV teaches the structure substantially as claimed but does not teach a braking apparatus wherein the rotation of one of the plurality of wheels opposite the footrest may be inhibited, the braking apparatus being activated by the user by applying weight to the seating apparatus.

    PNG
    media_image6.png
    385
    288
    media_image6.png
    Greyscale

	However, Vidmar teaches a similar mobile body unweighted sit and stand chair assembly that includes a plurality of wheels that also includes a braking apparatus 130a-b wherein the rotation of one of the plurality of wheels opposite the footrest may be inhibited, the braking .

Claims 6-7, 11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilder et al (U.S. Patent No. 5199763) in view of Voyce, IV (U.S. Patent Application Publication No. 2003/0168899 A1) and Adams et al (U.S. Patent No. 4,803,945).
Wilder et al teach the structure substantially as claimed (see previous 103 rejection above) including a seat that is capable of translational movement (see Figures 2-3 and 9A-9C where the seat moves upwardly and downwardly in a telescoping manner) but does not teach that the seat portion includes a cutout nor does it teach that the seat is rotatable.  However, Voyce, IV teaches a seat portion in the form of a saddle that includes a cutout.  Voyce, IV also teaches a plurality of wheels. See previous 103 rejection above).

    PNG
    media_image7.png
    255
    352
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    233
    182
    media_image8.png
    Greyscale

	However, Adams et al teach a cylindrical support shank 48 that is insertable into a stem portion 21 that would allow a seat to be arranged to be rotatable along a vertical axis; wherein the seat platform is configured and arranged to be reorientable along a transverse plan relative to a user.  It would have been obvious and well within the ordinary skill in the art to modify the seat portion, as taught by Wilder et al, to include a seat platform that includes a cutout, as taught by Voyce, IV, since a seat shaped as such would allow the person's weight to be positioned both laterally and posteriorly onto the ischial tuberosity of the pelvis in order to redistribute the cyclist's weight much like a normal seat.  It would have been obvious and well within the ordinary skill in the art to modify the seat portion, as taught by Wilder et al, to include a rotational seat, as taught by Adams et al, since it would allow a person to selectively and easily face in a desired direction if needed.
As for claim 14, Wilder et al teach that the base portion includes a standing pad 22.
As for claims 15 and 17, Wilder et al teach that the base portion includes a footrest 33.
As for claim 16, Wilder et al teach that the base portion includes a plurality of wheels.

s 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilder et al (U.S. Patent No. 5199763) in view of Voyce, IV (U.S. Patent Application Publication No. 2003/0168899 A1) and Adams et al (U.S. Patent No. 4,803,945), as applied to claims 11 and 16-17 above, and further in view of Vidmar (U.S. Patent No. 9,827,162 B1).
Wilder et al in view of Voyce, IV and Adams et al teaches the structure substantially as claimed but does not teach a braking apparatus wherein the rotation of one of the plurality of wheels opposite the footrest may be inhibited, the braking apparatus being activated by the user by applying weight to the seating apparatus.  However, Vidmar teaches a similar mobile body unweighted sit and stand chair assembly that includes a plurality of wheels that also includes a braking apparatus 130a-b wherein the rotation of one of the plurality of wheels opposite the footrest may be inhibited, the braking apparatus being activated by the user by applying weight to the seating apparatus; wherein a first two of the plurality of wheels may swivel and a second two of the plurality of wheels may not swivel.  It would have been obvious and well within the level of ordinary skill in the art to modify the seating apparatus, as taught by Wilder et al in view of Voyce, IV and Adams et al, to include a includes a braking apparatus wherein the rotation of one of the plurality of wheels opposite the footrest may be inhibited, the braking apparatus being activated by the user by applying weight to the seating apparatus, as taught by Vidmar, since it would provide leverage for turning, rotating, steering, and general manipulation of the assembly.

Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks

Applicant’s Representative stated that “the Office action at p. 9 indicates that Claim 2 is allowable, but a rejection for claim 2 has been presented for claim 2 on p. 5 of the Office action”

Applicant’s Representative is correct in that the body of the Non-Final Rejection should have read “Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.”

Applicant’s Representative stated that “the rejection header on p. 3 of the Office action indicates that claim 4 is rejected but no rejection for claim 4 appears in the text; and 
- the rejection header on p. 7 of the Office action indicates that claim 13 is rejected but no rejection for claim 13 appears in the text”

However, line 1 of page 5 of the Office Action reads “However, Voyce, IV teaches a seat portion in the form of a saddle that includes a cutout.”  Therefore, Claims 4 and 13 have been rejected as Voyce, IV (U.S. Patent Application Publication No. 2003/0168899 Al) clearly teaches a “seat 32” that has been identified as having a “cutout” in the annotated Fig. 1 that was included on page 4 of the Office Action.

Applicant’s Representative further argues that “Applicant traverses the rejection of claim 1 as the Examiner relied-upon references do not appear to teach the claimed "cutout." While 
The Examiner disagrees with that argument since the seat 32 of Voyce, IV is similarly shaped as the seat of the present invention and therefore functions in the same manner as defined, specifically that “the seat selectively underlies a first ischial tuberosity of the user but not the second ischial tuberosity, the selection of which is determined by the orientation of the reorientable seat portion.”

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636